NUMBER 13-09-00304-CV

                    COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


LAS BRISAS COUNCIL OF CO-OWNERS, INC.;
RICHARD REINHART; LEANNA BOUNDS;
GAYLE WARREN, AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF BRACK WARREN, DECEASED;
JOHN CURTIS; NORMAN GLASSON; TED NANCE;
MERLE SCHILLO; JEWEL WOODS;
AND DEBORAH L. DUGOSH,                                 Appellants,

                               v.

JOHN H. JANZ, TIM CLOWER AND WIFE,
DOTTIE CLOWER, ET AL.,                                  Appellees.


             On appeal from the 214th District Court
                   of Nueces County, Texas.


                MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Vela
                Memorandum Opinion Per Curiam
       This case is before the Court on a joint motion to remand for dismissal of the case.

The parties have reached an agreement with regard to the disposition of the matters

currently on appeal. Pursuant to agreement, the parties request this Court remand this

case to the trial court for rendition of a judgment in accordance with the agreement of the

parties.

       The joint motion to remand for dismissal of the case is GRANTED. Accordingly,

we set aside the trial court=s judgment without regard to the merits, and REMAND this

case to the trial court for rendition of judgment in accordance with the parties= agreement.

See TEX. R. APP. P. 42.1(a)(2)(B).



                                                               PER CURIAM

Delivered and filed the
6th day of May, 2010.




                                             2